LE BLANC, Justice.
This case was previously before the Court. See 220 La. 260, 56 So.2d 416, 417. The issues are fully stated in the opinion then rendered by the court and it is unnecessary to restate them at this time.
*896On that hearing, the judgment appealed from was reversed and the case remanded to the district court to be further proceeded with according to law. On application timely made, a rehearing was refused.
On the remand, counsel for the surety, E. J. Rovira, filed a motion to arrest the forfeiture of the bail bond. The State objected to the filing of said motion on the basis of the decision of this court at the time the case was remanded to the lower court for further proceedings. Thereupon the State of Louisiana proceeded to forfeit the bail bond in this matter and judgment was rendered in the amount of $3,000 in favor of the State and against John W. Svoboda, defendant as principal, and E. J. Rovira, as surety, on March 6, 1952. From this judgment of forfeiture, the appellant, E. J. Rovira, surety, appealed.
Counsel for the surety appeared in this ■court on the date the case was set for argument and submitted it on the briefs previously filed on the original hearing and on the application for rehearing.
No new issues are raised and the appellant does not point out any error in the judgment previously rendered. It would seem that the matter has become res adjudicata and the issues therein decided are no longer open to attack.
The judgment of forfeiture entered on the remand in accordance with the views expressed by this court is correct and, accordingly, it is affirmed.